DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,893,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader recitation of the patented claims 1 and 11 of the ‘097 patent.
‘097 Patented claims
Instant application claims
Claim 1:  A method comprising: providing, by a user equipment ("U E") device, a service request to an orchestration system associated with a federation of compute clusters communicatively coupled with the UE device and available to fulfill the service request;
Claim 1. A method comprising:
( in Claim 11) selecting, by the UE device prior to the providing of the service request to the orchestration system and from a set of resource combinations provided by compute clusters in the federation of compute clusters, a subset of suitable resource combinations for fulfilling the service request; and
Indicating, by the UE device to the orchestration system as part of the service request, the subset of suitable resource combinations for fulfilling the service requests;
providing, by an orchestration system to a user equipment (UE) device communicatively coupled to a federation of compute clusters, cluster selection data for a subset of compute clusters from the federation of compute clusters,
identifying, by the UE device, a service optimization policy for the service request, the service optimization policy associated with a user preference for balancing a plurality of performance priorities during fulfillment of the service request;
the cluster selection data configured to facilitate the UE device in characterizing the compute clusters of the subset with respect to a service optimization policy;
receiving, by the UE device from the orchestration system in response to the service request, cluster selection data representative of a 



selecting, by the UE device based on the service optimization policy and based on the characterization of each of the compute clusters in the subset, a compute cluster from the subset to fulfill the service request; and
selected by the UE device based on the characterizing of the compute clusters of the subset;
providing, by the UE device to the orchestration system, an orchestration request indicative of the selected compute cluster and requesting the orchestration system to orchestrate the fulfillment of the service request by the selected compute cluster.
and orchestrating, by the orchestration system in response to the orchestration request, fulfillment of a service request to be performed by the selected compute cluster for the UE device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong					US 2021/0124624
Bartfai-Walcott				US 2019/0149599
Gordon					US 2017/0272485
Fu					US 2017/0257432
Rose					US 2014/0301245

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445